DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                             Status of Claims 
2.        Claims 1-4, 6-7, 9, 11-12, 14-17, and 19 are currently pending.
            Claims 5, 8, 10, 13, 18 and 20 has been cancelled.
            Claim 1 is independent claim.
Reasons for Allowance
3.       Claims 1-4, 6-7, 9, 11-12, 14-17, and 19 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              Shin (US. Pub. 2020/0144812) discloses apparatus for detecting battery leakage, comprising: a switching unit including a first switch and a second switch; a first voltage dividing unit including a first protection resistor and a first reference resistor, wherein the first protection resistor and the first reference resistor are connected in series between a positive terminal of a battery and a ground when the first switch is turned on; a second voltage dividing unit including a second protection resistor and a second reference resistor, wherein the second protection resistor and the second reference resistor are connected in series between a negative terminal of 
             Tzivanopoulos et al. (US. Pub. 2017/0297447) discloses a method for measuring at least one insulation resistance which is present between a battery (20, in Fig. 2) which is designed to supply a high-voltage network (70) with electrical energy and a housing of the battery (20), by a measuring device (130) which incorporates two measuring paths (140, 150), each assigned to one high-voltage terminal (21, 22) of two high-voltage terminals (21, 22) of the battery (20), 
             Yamada et al. (US. Pub. 2014/0021961) discloses an electric leakage detecting apparatus, in an electric leakage detecting apparatus which is insulated from a chassis ground and detects electric leakages of a battery, provided with: a voltage dividing circuit that divides an output voltage of the battery; an electric leakage determining circuit provided at a rear stage of the voltage dividing circuit, that determines the presence of an electric leakage based on a voltage detected by a circuit that respectively connects to a positive electrode side insulation resistance or a negative electrode side insulation resistance of the battery; and a dark current inhibit circuit in which a switch and a resistance are connected in parallel, that is inserted between at least either one of a wiring that connects a positive terminal of the battery and the 
            Yang et al.  (US. Pub. 20130176041) discloses a system comprising an insulation resistance measurement circuit including: a source resistance unit including a first source resistance unit connected to a positive terminal of an insulation resistance measurement battery and a second source resistance unit connected to a negative terminal of the insulation resistance measurement battery and the first source resistance unit; a voltage sensing unit including a first operational amplifier sensing the voltage of the first source resistance unit, as a first voltage, and the voltage of the second source resistance unit, as a second voltage; a leakage current interrupting unit including a first switch connected to the positive terminal of the insulation resistance measurement battery and the first source resistance unit and a second switch connected to the negative terminal of the insulation resistance measurement battery and the second source resistance unit; a measurement circuit testing unit including a third switch connected to the first operational amplifier and a first voltage source and a fourth switch connected to the second operational amplifier and a second voltage source; and an insulation resistance measurement unit measuring insulation resistance of the insulation resistance measurement battery through the first and second voltages. (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “An insulation detection circuit, comprising: an isolated power module, a first positive sampling module, a first negative sampling module, a second positive sampling module, a second negative sampling module, and a processor, wherein: a first end of the first positive sampling module is respectively connected to a positive electrode of a battery pack under 
the isolated power module is configured to supply power to the second positive sampling module and the second negative sampling module when the positive switch module and the negative switch module are not closed; a first end of the second positive sampling module is respectively connected to a positive electrode of the isolated power module, a second end of the positive switch module and a positive high-voltage circuit on a load side, a second end of the second positive sampling module is connected to a second reference voltage terminal, and the second positive sampling module is configured to provide a third sampled signal to a third sampling point;  a first end of the second negative sampling module is connected to the second reference voltage terminal, a second end of the second negative sampling module is respectively connected to a negative electrode of the isolated power module, a second end of the negative switch module and a negative high-voltage circuit on the load side, and the second negative sampling module is configured to provide a fourth sampled signal to a fourth sampling point; ….. the isolated power module comprises an isolated power driving unit and a transformer connected to each other; the isolated power driving unit is powered by a DC voltage source or a battery pack; and an output voltage of the DC voltage source or the battery pack is supplied to the positive and negative electrodes of the isolated power module after being processed by the isolated power driving unit and the transformer.” in combination with all other elements as claimed in claim 1. 
claim(s) 2-7, 9, 11-12, 14-17, and 19, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/28/2021